

EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT (this “Agreement”) dated as of March 31, 2006, between
Petals Decorative Accents, Inc., (the “Company”), a Delaware corporation, and
Stephen M. Hicks (the “Executive”), a resident of Connecticut.


WHEREAS, the Company wishes to employ the Executive on the terms and conditions
set forth in this Agreement, and the Executive wishes to be retained and
employed by the Company on such terms and conditions.


NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth below and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:


1. Employment. The Company hereby agrees to employ the Executive, and the
Executive accepts such employment and agrees to perform services for the
Company, for the period and upon the other terms and conditions set forth in
this Agreement.


2. Term. Unless terminated at an earlier date in accordance with Section 9 of
this Agreement, the term of the Executive’s employment hereunder shall commence
as of the date of this Agreement (the “Commencement Date”) and shall continue
for a period of five (5) years following the Commencement Date (the “Initial
Term”), and except as provided below or in Section 8, shall automatically renew
for successive one year periods; provided, however, that either party may
decline to renew this Agreement by giving the other party hereto written notice
to such effect ninety (90) days in advance of the end of Initial Term or the end
of any one year renewal period.


3. Position and Duties.


(a) Service with Company. During the term of the Executive’s employment, the
Executive agrees to perform employment duties for the Company in an executive
capacity in the position of Chairman of the Board of Directors. Executive also
agrees to serve in such office as the Board of Directors of the Company may
hereinafter from time to time determine, provided that such alternative capacity
is comparable in duties and responsibility in all material respects.


(b) Performance of Duties. The Executive agrees to serve the Company faithfully
and to the best of his ability and to devote such time as he, in his sole
discretion, deems reasonable necessary to fulfill his obligations under this
Agreement, it being understood that Executive’s employment hereunder shall not
require his full business time. It is hereby further understood that Executive
shall continue to be separately employed and devote a substantial amount of his
business time and attention in performing duties for Southridge Capital
Management LLC, among other things..


 
 

--------------------------------------------------------------------------------

 
4. Compensation.


(a) Base Salary. As compensation for all services to be rendered by the
Executive under this Agreement, the Company shall pay to the Executive a base
salary of $280,000, less deductions and withholdings, which salary shall be paid
monthly in arrears; provided, however, the base salary shall start to accrue on
the Commencement Date, but the Company may defer payment of the base salary to
the Executive until January 1, 2007. In the sole discretion of the Executive,
the Executive, from time to time, may elect to receive all or any part of his
base salary in the common stock of the Company. The value of any common stock to
be paid to the Executive shall be determined as follows: (i) if there exists a
public market for the common stock of the Company, then the price shall be 75%
of the average of the closing trading prices for the 10 trading days ending the
trading day immediately prior to the due date, or (ii) if no public market
exists for the common stock of the Company, than by the Board of Directors of
the Company in its reasonable good faith judgment.


(b) Incentive Compensation. In addition to the base salary, the Executive shall
be eligible to participate in any bonus or incentive compensation plans that may
be established by the Board of Directors of the Company from time to time
applicable to the Executive.


(c) Participation in Benefit Plans. While he is employed by the Company, the
Executive shall also be eligible to participate in all Executive benefit plans
or programs (including vacation time) of the Company to the extent that the
Executive meets the requirements for each individual plan. The Company provides
no assurance as to the adoption or continuance of any particular Executive
benefit plan or program, and the Executive’s participation in any such plan or
program shall be subject to the provisions, rules and regulations applicable
thereto.


(d) Expenses. The Company will pay or reimburse the Executive for all reasonable
and necessary out-of-pocket expenses incurred by him in the performance of his
duties under this Agreement, subject to the Company’s normal policies for
expense verification. In addition, the Company will provide a monthly car
allowance of $1,500 to Executive.


(e) Indemnification. As part of his compensation for services to be rendered
under this Agreement, the Company shall indemnify the Executive as provided in
Section 9 hereof.


(f) Issuance of Stock Option. Executive shall be entitled to participate in any
stock option plan (the “Plan”) adopted by the Board of Directors applicable to
him. All awards under the Plan shall be made in accordance with and subject to
the terms of the Plan. In addition, Executive shall be granted an annual stock
bonus in each year during the term equal to two percent (2%) of the then
outstanding shares of common stock in the event that the Company generates
EBITDA of two million ($2MM) or greater during such fiscal year. Such stock
grant shall be payable to Executive with 30 days after the end of each fiscal
year.


 
2

--------------------------------------------------------------------------------

 
5. Confidential Information. (a) Except as permitted or directed by the
Company’s Board of Directors, during the term of his employment or at any time
thereafter, the Executive shall not divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of the business of
the Company) any confidential or secret knowledge or information of the Company
that the Executive has acquired or become acquainted with or will acquire or
become acquainted with prior to the termination of the period of his employment
by the Company (including employment by the Company or any affiliated companies
prior to the date of this Agreement) whether developed by himself or by others,
concerning any trade secrets, confidential or secret designs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company, any
customer or supplier lists of the Company, any confidential or secret
development or research work of the Company, or any other confidential
information or secret aspects of the business of the Company. The Executive
acknowledges that such knowledge or information constitutes a unique and
valuable asset of the Company and represents a substantial investment of time
and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company. Both during and after
the term of his employment, the Executive will refrain from any acts or
omissions that would reduce the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that is now published or which subsequently becomes
generally publicly known in the form in which it was obtained from the Company,
other than as a direct or indirect result of the breach of this Agreement by the
Executive.


(b) Executive hereby acknowledges and agrees that all personal property,
including, without limitation, all books, manuals, records, reports, notes,
contracts, lists, and other documents, or materials, or copies thereof, whether
in hardcopy or electronic form, Confidential Information as defined in Section
5(a) above, and equipment furnished to or prepared by Executive in the course of
or incident to his employment, including, without limitation, records and any
other materials pertaining to Inventions or “Developments”, as defined in
paragraph of this Agreement, belong to the Company and shall be promptly
returned to the Company upon termination of employment.


6. Ventures. If, during the term of his employment the Executive is engaged in
or associated with the planning or implementing of any project, program or
venture involving the Company and a third party or parties, all rights in such
project, program or venture shall belong to the Company. Except as approved by
the Company’s Board of Directors, the Executive shall not be entitled to any
interest in such project, program or venture or to any commission, finder’s fee
or other compensation in connection therewith other than the compensation to be
paid to the Executive as provided in this Agreement.


7. Noncompetition Covenant.


(a) Agreement Not to Compete. During the term of his employment with the Company
and for a period of one year after the termination of such employment (whether
such termination is with or without cause, or whether such termination is
occasioned by the Executive or the Company), he shall not, directly or
indirectly,


(i) as an employee, employer, consultant, agent, principal, partner, manager,
stockholder officer director , or in any other individual or representative
capacity, engage or participate or in any way render services or assistance to
any business which is competitive with the business of the Company during the
term of this Agreement, including the marketing and selling of artificial
flowers Notwithstanding the foregoing, ownership by the Executive, as a passive
investment, of less than five percent of the outstanding shares of capital stock
of any corporation listed on a national securities exchange or publicly traded
on Nasdaq shall not constitute a breach of this Section 7;
 
 
3

--------------------------------------------------------------------------------

 
(ii) hire or employ any employee or consultant of the Company, or recruit,
solicit or induce (or in any way assist another in recruiting, soliciting or
inducing) any employee or consultant of the Company to terminate his or her
employment or relationship with the Company. This restriction is limited to
those who were employed by the Company during the term of the Agreement.


(iii) solicit or accept business from or through, or engage in any sales or
marketing activities with, any customer with whom the Company had any business
contact during the 1 year period prior to the termination of the Executive’s
employment.


(b) Acknowledgment. The Executive agrees that the restrictions and agreements
contained in this Section 7 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 7
will cause substantial and irreparable harm to the Company that would not be
quantifiable and for which no adequate remedy would exist at law and accordingly
injunctive relief shall be available for any violation of this Section 7.
Executive also acknowledges that the provisions of Section 10(c) are applicable
to this Section 7.


(c) Disclosure and Assignment. The Executive will promptly disclose in writing
to the Company complete information concerning each and every invention,
discovery, improvement, device, design, apparatus, practice, process, method or
product, whether patentable or not, made, developed, perfected, devised,
conceived or first reduced to practice by the Executive, either solely or in
collaboration with others, during the term of this Agreement, or within six
months thereafter, whether or not during regular working hours, relating either
directly or indirectly to the business, products, practices or techniques of the
Company (“Developments”). The Executive, to the extent that he has the legal
right to do so, hereby acknowledges that any and all of the Developments are the
property of the Company and hereby assigns and agrees to assign to the Company
any and all of the Executive’s right, title and interest in and to any and all
of the Developments. At the request of the Company, the Executive will confer
with the Company and its representatives for the purpose of disclosing all
Developments to the Company as the Company shall reasonably request during the
period ending one year after termination of the Executive’s employment with the
Company.


(d) Limitation on Section 7(c). The provisions of Section 7(c) shall not apply
to any Development meeting the following conditions:


(i) such Development was developed entirely on the Executive’s own time without
the use of any Company equipment, supplies, facility or trade secret
information; and


(ii) such Development does not relate directly to the business of the Company to
the Company’s actual or demonstrably anticipated research or development; or
result from any work performed by the Executive for the Company.


 
4

--------------------------------------------------------------------------------

 
(e) Copyrightable Material. All right, title and interest in all copyrightable
material that the Executive shall conceive or originate, either individually or
jointly with others, and which arise out of the performance of this Agreement,
will be the property of the Company and are by this Agreement assigned to the
Company along with ownership of any and all copyrights in the copyrightable
material. Upon request and without further compensation therefor, but at no
expense to the Executive, the Executive shall execute all papers and perform all
other acts necessary to assist the Company to obtain and register copyrights on
such materials in any and all countries. Where applicable, works of authorship
created by the Executive for the Company in performing his responsibilities
under this Agreement shall be considered “works made for hire,” as defined in
the U.S. Copyright Act.


(f) Know-How and Trade Secrets. All know-how and trade secret information
conceived or originated by the Executive that arises out of the performance of
his obligations or responsibilities under this Agreement or any related material
or information shall be the property of the Company, and all rights therein are
by this Agreement assigned to the Company.


8. Termination of Employment.


(a) Grounds for Termination. The Executive’s employment shall terminate prior to
the expiration of the initial term set forth in Section 2 or any extension
thereof in the event that at any time:


(i) The Executive dies,


(ii) The Executive becomes “disabled,” so that he cannot perform the essential
functions of his position with or without reasonable accommodation,


(iii) The Board of Directors of the Company elects to terminate this Agreement
for “cause” (after providing the Executive notice and a reasonable opportunity
to address (or in his discretion have a representative address) the Board) and
notifies the Executive in writing of such election,


(iv) The Board of Directors of the Company elects to terminate this Agreement
without “cause” and notifies the Executive in writing of such election, or


(v) The Executive elects to terminate this Agreement and notifies the Company in
writing of such election.


If this Agreement is terminated pursuant to clause (i), (ii) or (iii) of this
Section 8(a), such termination shall be effective immediately. If this Agreement
is terminated pursuant to clause (iv) or (v) of this Section 8(a), such
termination shall be effective 30 days after delivery of the notice of
termination.


(b) “Cause” Defined. “Cause” means:


(i) The Executive has breached his obligations under this Agreement, which
breach is demonstrably and materially injurious to the Company,


 
5

--------------------------------------------------------------------------------

 
(ii) The Executive has engaged in misconduct which is considered illegal conduct
or gross misconduct which is demonstrably and materially injurious to the
Company, or


(iii) The Executive has refused to attempt to perform his obligation to the
Company hereunder (other than a failure resulting from illness or injury), which
refusal is deemed demonstrably and materially injurious to the Company.


For purposes of this Section 9(b), no act or failure to act on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s action or omission
was in the best interest of the Company. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for cause unless and until
the Company delivers to Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board of Directors (not including Executive) at a meeting of the Board of
Directors called and held for such purpose (after reasonable notice to Executive
and an opportunity for Executive, together with counsel, to be heard before the
Board of Directors) finding that, in the good faith opinion of the Board of
Directors, Executive engaged in conduct set forth above and specifying the
particulars thereof in reasonable detail.


(c) Effect of Termination. Notwithstanding any termination of this Agreement,
the Executive, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of this Agreement which
specifically relate to periods, activities or obligations upon or subsequent to
the termination of the Executive’s employment.


(d) “Disabled” Defined. “Disabled” means any mental or physical condition that
renders the Executive unable to perform the essential functions of his position,
with or without reasonable accommodation, for a period in excess of six (6)
months.


(e) Surrender of Records and Property. Upon termination of his employment with
the Company, the Executive shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, calculations or copies thereof that relate in any way to
the business, products, practices or techniques of the Company, and all other
property, trade secrets and confidential information of the Company, including,
but not limited to, all documents that in whole or in part contain any trade
secrets or confidential information of the Company, which in any of these cases
are in his possession or under his control.


(f) Salary Continuation. If the Executive’s employment by the Company is
terminated by the Company pursuant to clause (ii) of Section 8(a), the Company
shall continue to pay to the Executive his base salary (less any payments
received by the Executive from any disability income insurance policy provided
to him by the Company) and shall continue to provide health insurance benefits
for the Executive through three (3) months from the date of termination of
employment. If this Agreement is terminated pursuant to clauses (i) or (v) of
Section 8(a), the Executive’s right to base salary and benefits shall
immediately terminate, except as may otherwise be required by applicable law. If
this Agreement is terminated pursuant to clause (iii) of Section 8(a), and
Executive does not give written notice to the Company within ten (10) business
days of being notified in writing of the termination contesting such
termination, the Executive’s right to base salary and benefits shall immediately
terminate. If this Agreement is terminated pursuant to clause (iii) of Section
8(a) and Executive gives such written notice to the Company within ten (10)
business days contesting such termination (notwithstanding the fact that the
Executive had an opportunity to be heard by the Board of Directors as set forth
in Section 8(b)), the Company shall deposit into an escrow account the base
salary which would be paid to the Executive as the same would have become
payable until an amount equal to twelve (12) months of the Executive’s base pay
shall be so deposited and such amount shall be held in an interest bearing
account until a judicial determination of whether termination of Executive was
appropriate considering the definition of “cause” as set forth in Section 8(b).
The prevailing party shall be entitled to all amounts in the escrow account,
including interest, upon such final judicial determination.


 
6

--------------------------------------------------------------------------------

 
If this Agreement is terminated pursuant to clause (iv) of Section 8(a), the
Company shall pay the Executive, in one lump sum, an amount equal to his base
salary for a period of six (6) months and shall continue to provide health
insurance benefits for Executive for a period of six (6) months from the date of
termination.


The Company shall be entitled to withhold any amounts which would otherwise be
payable to Executive under this Section 8 in the event Executive is in breach of
his obligations under Sections 5, 6, 7, or 8(e) of this Agreement.


9. Indemnification.


(a) The Company shall indemnify the Executive if (i) he is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was employed by the Company, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action proceeding, had no reasonable cause to believe his conduct
was unlawful; or (ii) he is a party or is threatened to be made a party at any
time prior to the six (6) month anniversary of the termination of employment
hereunder (or, if terminated pursuant to Section 8(a)(iii) or 8(a)(iv), the six
(6) month anniversary of the scheduled end of the Initial Term or renewal
period, whichever is then applicable) to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, not relating to his employment with the Company, regardless of
whether or not the actions of the Executive in question occurred while the
Executive was employed with the Company, against expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually or reasonably
incurred by him in connection with such action, suit or proceeding. With respect
to (i) above, the termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself, create a presumption that the Executive did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.


 
7

--------------------------------------------------------------------------------

 
(b) Expenses incurred by the Executive in defending against any such threatened,
pending or completed civil or criminal action, suit or proceeding upon receipt
of an undertaking by or on behalf of the Executive to repay such amount unless
it shall ultimately be determined that he is entitled to be indemnified by the
Company as provided above. The indemnification provided by this Section 9 shall
apply only after and to the extent that it is determined that (i)
indemnification or contribution is not available to the Executive from any other
source, or (ii) the assets of the other source or sources are insufficient to
fully indemnify the Executive, in either case with respect to the matter in
connection with which such indemnification is being sought; provided, however,
that pending receipt of indemnification or contribution from other sources will
not make advances for expenses incurred by the Executive in defense of an
action, suit or proceeding, the Company shall advance such expenses upon receipt
of an undertaking by or on behalf of the Executive to repay such advances upon
the occurrence of either (i) receipt of such indemnification or contribution
from the other source or (ii) a determination that he is not entitled to
indemnification or contribution from the other source (to the extent that an
indemnification obligation of the Company does not arise hereunder).


(c) This Section 9 shall survive termination of this Agreement.


10. Miscellaneous. Entire Agreement. This Agreement (including the exhibits,
schedules and other documents referred to herein) contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any prior understandings, agreements or representations,
written or oral, relating to the subject matter hereof.


(b) Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement, and any party hereto may execute this Agreement by
signing any such counterpart.


(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provisions of this Agreement will not be affected or
impaired thereby. In furtherance and not in limitation of the foregoing, should
the duration or geographical extent of, or business activities covered by, any
provision of this Agreement be in excess of that which is valid and enforceable
under applicable law, then such provision shall be construed to cover only that
duration, extent or activities which may validly and enforceably be covered. The
Executive acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement be given the construction which renders its
provision valid and enforceable to the maximum extent (not exceeding its express
terms) possible under applicable law.


(d) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, personal
representatives and, to the extent permitted by subsection (e), successors and
assigns.


(e) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable (including
by operation of law) by either party without the prior written consent of the
other party to this Agreement, except that (i) the Executive may, without the
consent of the Company, assign his right to receive any payment due hereunder,
and (ii) the Company may, without the consent of the Executive, assign its
rights and obligations under this Agreement to any corporation, firm or other
business entity with or into which the Company may merge or consolidate, or to
which the Company may sell or transfer all or substantially all of its assets,
or of which 50% or more of the equity investment and of the voting control is
owned, directly or indirectly, by, or is under common ownership with, the
Company. After any such assignment by the Company, the Company shall be
discharged from all further liability hereunder and such assignee shall
thereafter be deemed to be the Company for the purposes of all provisions of
this Agreement including this Section 10.


 
8

--------------------------------------------------------------------------------

 
(f) Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties will modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement. No delay on the part of the Company in exercising any right hereunder
shall operate as a waiver of such right. No waiver, express or implied, by the
Company of any right or any breach by the Executive shall constitute a waiver of
any other right or breach by the Executive.


(g) Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.
 
If to the Company:
 
Petals Decorative Accents, Inc.
90 Grove Street, Ste 206
Ridgefield CT 06877
Facsimile: _______________
Attn: Chief Executive Officer
 
If to the Executive:
 
Stephen M. Hicks
31 Country Club Road
Ridgefield, CT 06877
Facsimile: _______________
 
Any party may change the address set forth above by notice to each other party
given as provided herein.


(h) Headings. The headings and any table of contents contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


 
9

--------------------------------------------------------------------------------

 
(i) Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF.


(j) Resolution of Certain Claims - Injunctive Relief. The Executive acknowledges
that it would be difficult to fully compensate the Company for damages resulting
from any breach by him of the provisions of this Agreement. Accordingly, the
Executive agrees that, in addition to, but not to be exclusion of any other
available remedy, the Company shall have the right to enforce the provisions of
Sections 5, 6,, 7 and 8(e) by applying for and obtaining temporary and permanent
restraining orders or injunctions from a court of competent jurisdiction without
the necessity of filing a bond therefore, and without the necessity of proving
actual damages, and the Company shall be entitled to recover from the Executive
its reasonable attorneys’ fees and costs in enforcing the provisions of Sections
5, 6, 7 and 8(e).


(k) Venue; Fees and Expenses. Any action at law, suit in equity or judicial
proceeding arising directly, indirectly, or otherwise in connection with, out
of, related to or from this Agreement, or any provision hereof, shall be
litigated only in the state courts located in the State of Connecticut, County
of Fairfield or the federal courts in the district which covers such county. The
Executive and the Company consent to the jurisdiction of such courts. Executive
waives any right the Executive may have to transfer or change the venue of any
litigation brought against Executive by the Company. The prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs in any such
action.


(l) Waiver of Right to Jury Trial. Each party hereto hereby waives, except to
the extent otherwise required by applicable law, the right to trial by jury in
any legal action or proceeding between the parties hereto arising out of or in
connection with this Agreement.


(m) Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.


(n) Withholding Taxes. The Company may withhold from any benefits payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling.


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.
 
PETALS DECORATIVE ACCENTS, INC.
 
 
By: _______________________________
Name: _____________________________
Title: ______________________________
 
 
 
STEPHEN M. HICKS
 
 
/s/ Stephen M. Hicks                                           



 
11

--------------------------------------------------------------------------------

 